DETAILED ACTION

Introduction

1.	This office action is in response to Applicant's submission filed on 09/30/2020. The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . Claims 1-4, 6-12 and 14-22 are currently pending and examined below. 

Drawings

2.	The drawings filed on 09/30/2020 have been accepted and considered by the Examiner. 

Information Disclosure Statement

3.	The Information Statements (IDSs) filed on 09/30/2020 and 06/01/2022 have been accepted and considered in this office action and both these IDSs are in compliance with the provisions of 37 CFR 1.97.





Priority

4.	The Applicants priority to United States Provisional Application # 62/520486, filed June 15, 2017, has been accepted and considered in this office action. 

Double Patenting

5.	Claims 1-4, 6-12 and 14-22 of this application is patentably indistinct from claims 1-19 of U.S. Patent # 10867595. Pursuant to 37 CFR 1.78(f), when two or more applications filed by the same applicant or assignee contain patentably indistinct claims, elimination of such claims from all but one application may be required in the absence of good and sufficient reason for their retention during pendency in more than one application. Applicant is required to either cancel the patentably indistinct claims from all but one application or maintain a clear line of demarcation between the applications. See MPEP § 822.

A rejection based on double patenting of the “same invention” type finds its support in the language of 35 U.S.C. 101 which states that “whoever invents or discovers any new and useful process... may obtain a patent therefor...” (Emphasis added). Thus, the term “same invention,” in this context, means an invention drawn to identical subject matter. See Miller v. Eagle Mfg. Co., 151 U.S. 186 (1894); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Ockert, 245 F.2d 467, 114 USPQ 330 (CCPA 1957).

Thus, claims 1-4, 6-12 and 14-22 is rejected under 35 U.S.C. 101 as claiming the same invention as that of claims 1-19 of U.S. Patent # 10867595. This is a statutory double patenting rejection as the claims are identical.

A statutory type (35 U.S.C. 101) double patenting rejection can be overcome by canceling or amending the claims that are directed to the same invention so they are no longer coextensive in scope. The filing of a terminal disclaimer cannot overcome a double patenting rejection based upon 35 U.S.C. 101.

Conclusion

6.	The following prior art, made of record but not relied upon, is considered pertinent to applicant's disclosure: Craner (U.S. Patent Application Publication # 2004/0013252 A1), Eide (U.S. Patent # 6101470 A). These references are also included in the PTO-892 form.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to NEERAJ SHARMA whose contact information is given below.  The examiner can normally be reached on M-F 8:30AM to 5 PM. If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Pierre-Louis Desir can be reached on 571-272-7799 (Direct Phone).  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.

/NEERAJ SHARMA/
Primary Examiner, Art Unit 2659
571-270-5487 (Direct Phone)
571-270-6487 (Direct Fax)
neeraj.sharma@uspto.gov (Direct Email)